SCHROEDER, Circuit Judge,
dissenting in part:
I agree that the district court must be reversed and the injunction vacated. I respectfully disagree with the majority’s holding that we should reach the merits of the constitutional controversy. The California Supreme Court has already decided it. Legislature v. Eu, 54 Cal.3d 492, 286 Cal.Rptr. 283, 816 P.2d 1309 (1991). The majority correctly recognizes that res judicata would ordinarily bar relitigation of such issues, but incorrectly concludes that the California Supreme Court would apply a “public interest” exception to permit relitigation.
Under the Full Faith and Credit Act, we must give the state court judgment the same preclusive effect that the California Supreme Court would afford it. U.S. Const, art. IV, § 1; 28 U.S.C. § 1738; Migra v. Warren City School Dist. Bd. of Educ., 465 U.S. 75, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984). There is nothing in California law to suggest the California Supreme Court would decide to revisit the same case it decided a few years ago, particularly when no intervening federal cases would compel it to change its analysis.
The majority cites Kopp v. Fair Political Practices Comm’n, 11 Cal.4th 607, 47 Cal.Rptr.2d 108, 115, 905 P.2d 1248, 1256 (1995). There, the California court applied its public interest exception to consider in the first instance whether to reform a state statute that a federal court had held unconstitutional. There had been no prior state litigation. Thus, California had a considerable public interest. There is no similar public interest to be served in this case by relitigating the identical claims that the same state court earlier decided.
The panel majority circumvented res judi-cata by a different route. It held that the particular legislators and voters who are plaintiffs in this case were neither parties to the state court litigation, nor in privity with those parties. The majority in my view correctly, albeit implicitly, recognizes that the panel’s position is not sound. Identical voter and legislator interests were asserted by the parties in the earlier litigation, and the plaintiffs in both actions were represented by the same counsel. I believe the California courts would hold that the Legislature and voters in Eu acted in a representative capacity for the plaintiffs in this case, and that they are therefore privies barred by the doctrine of res judicata. See Bernhard v. Bank of *861America Nat’l Trust & Sav. Ass’n, 19 Cal.2d 807, 122 P.2d 892 (1942).
I would reverse and remand for dismissal of the federal action. I would not decide the merits. •